


Exhibit 10.26


AWARD TERMS OF
PERFORMANCE SHARE UNITS GRANTED UNDER THE
CHEMOURS COMPANY EQUITY AND INCENTIVE PLAN
______________________________________________________________________________________________________
Introduction
You have been granted Performance Share Units under The Chemours Company Equity
and Incentive Plan (“Plan”), subject to the following Award Terms. This grant is
also subject to the terms of the Plan, which are hereby incorporated by
reference. However, to the extent that an Award Term conflicts with the Plan,
the Plan shall govern. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in these Award Terms, including any
appendices to these Award Terms (hereinafter, collectively referred to as the
“Agreement”). A copy of the Plan, and other Plan-related materials, such as the
Plan prospectus, are available at: www.benefits.ml.com.
 Grant Award Acceptance
You must expressly accept the terms and conditions of your Award as set forth in
this Agreement. To accept, log on to Merrill Lynch Benefits OnLine at
www.benefits.ml.com, select Equity Plan > Grant Information > Pending
Acceptance.
 
IF YOU DO NOT ACCEPT YOUR PERFORMANCE SHARE UNITS IN THE MANNER INSTRUCTED BY
THE COMPANY, YOUR PERFORMANCE SHARE UNITS WILL BE SUBJECT TO CANCELLATION.
Date of Grant
[ ] (“Date of Grant”)
Type of Awards
Performance Share Units (“PSUs”)
Dividend Equivalents
Dividends payable on the total number of shares represented by your Performance
Share Units (including whole and fractional Performance Share Units) will be
allocated to your account in the form of Performance Share Units (whole and
fractional) based upon the closing stock price on the date of the dividend
payment. Dividend equivalent units will be determined after the end of the
Performance Period and credited to your account at that time based on the
performance-adjusted number of Performance Share Units in your account. Dividend
equivalent units will be calculated by taking the final performance-adjusted
Performance Share Units and calculating the dividend equivalent units for the
first dividend payment date for the Performance Period. The resulting number of
dividend equivalent units from the first dividend payment date will be added to
the final performance-adjusted number of Performance Share Units before
calculating the dividend equivalent units for the second dividend payment date
during the Performance Period. This process will be repeated for each subsequent
dividend payment date during the Performance Period.
Restricted Period
You may not sell, gift, or otherwise transfer or dispose of any of the
Performance Share Units during the “Restricted Period.” The Restricted Period
commences on the Date of Grant and lapses as set forth herein.




--------------------------------------------------------------------------------




Vesting Schedule
The Performance Share Units shall only vest if the performance goals set forth
on Exhibit A hereto (the “Performance Goals”) are satisfied as of the end of the
performance period running from [ - ] (the “Performance Period”). If Performance
Share Units are determined to be earned as of the Determination Date (as defined
on Exhibit A), the Restricted Period shall lapse with respect to such
Performance Share Units on the Determination Date. To the extent the Performance
Goals are not satisfied, the Performance Share Units that are subject to a
Restricted Period will be forfeited.
Termination of Employment
 
Under 55/10 Rule
For purposes of these Award Terms, “Retirement” shall mean the termination of
your employment (other than for Cause) after having attained age 55 and having
provided at least ten (10) years of service to the Company.


If you terminate employment after attainment of age 55 with at least 10 years of
service and either (i) you are an active employee for six months following the
Date of Grant or (ii) you have been notified by the Company or, if different,
your employer (the “Employer”), that your employment with the Company or
Employer will terminate because of either lack of work or divestiture to an
entity less than 50% owned by Chemours, the Units will remain subject to the
Vesting Terms and will be paid in accordance with the Payment provisions set
forth herein. However, the number of Units will be prorated based on the number
of days you were employed from the Date of Grant through the end of the
Performance Period.
Due to Lack of Work, Divestiture to Entity Less Than 50% Owned by Chemours,
Disability, or Death
If the termination occurs after the end of the Performance Period but prior to
the Determination Date and the Performance Goals are satisfied, the Restricted
Period will lapse as indicated on Exhibit A on the Determination Date.
If the termination occurs prior to the end of the Performance Period and the
Performance Goals are satisfied, the Restricted Period will lapse as to a pro
rata portion of the Performance Share Units on the Determination Date. The
prorated amount will be determined by multiplying the number of Performance
Share Units determined as indicated on Exhibit A by a fraction, the numerator of
which is the number of days from the beginning of the Performance Period to the
termination date, and the denominator of which is the total number of days in
the Performance Period.
If the Performance Goals are not satisfied, the Performance Share Units that are
subject to a Restricted Period will be forfeited.
 
 
Due to Any Other Reason (such as voluntary termination)
Performance Share Units that are subject to a Restricted Period will be
forfeited.


2

--------------------------------------------------------------------------------




Payment
Performance Share Units, if earned, shall be paid to you when the Restricted
Period lapses in accordance with the schedule set forth under “Restricted
Period.” Performance Share Units are payable in one share of Stock for each
whole unit and a cash payment for any fraction of a unit. The value of each
fractional unit will be based on the closing price of Stock as reported on the
Composite Tape of the New York Stock Exchange as of the effective date of
payment.
Code Section 409A
To the extent that an amount that is considered “nonqualified deferred
compensation” subject to Code Section 409A (“deferred compensation”) is payable
on account of your termination of employment, no amounts shall be paid hereunder
on account thereof unless such termination of employment constitutes a
“separation from service,” within the meaning of Code Section 409A. If you are a
“specified employee,” within the meaning of Code Section 409A, no amount that is
deferred compensation shall be paid or delivered, on account of your separation
from service, earlier than the date that is six months after such separation
from service. Amounts otherwise payable during that six month period shall be
paid on the date that is six months and one day after your separation from
service.
 
The Performance Share Units are intended to be exempt from or compliant with
Code Section 409A and the U.S. Treasury Regulations relating thereto so as not
to subject you to the payment of additional taxes and interest under Code
Section 409A or other adverse tax consequences. In furtherance of this intent,
the provisions of this Agreement will be interpreted, operated, and administered
in a manner consistent with these intentions. The Committee may modify the terms
of this Agreement, the Plan or both, without your consent, in the manner that
the Committee may determine to be necessary or advisable in order to comply with
Code Section 409A or to mitigate any additional tax, interest and/or penalties
or other adverse tax consequences that may apply under Code Section 409A if
compliance is not practical. This section does not create an obligation on the
part of the Company to modify the terms of this Agreement or the Plan and does
not guarantee that the Performance Share Units or the delivery of shares of
Stock upon vesting/settlement of the Performance Share Units will not be subject
to taxes, interest and penalties or any other adverse tax consequences under
Code Section 409A. In no event whatsoever shall the Company be liable to any
party for any additional tax, interest or penalties that may be imposed on you
by Code Section 409A or any damages for failing to comply with Code Section
409A.
Restricted Conduct
If you engage in any of the restricted conduct described in subparagraphs (i)
through (iv) below for any reason, in addition to all remedies in law and/or
equity available to the Company, you shall forfeit all Performance Share Units
(whether or not vested) and shall immediately pay to the Company, with respect
to previously vested Performance Share Units, a cash amount equal to the Fair
Market Value of the Stock plus the cash payment for any fraction of a unit
received, without regard to any Tax-Related Items (as defined below) that may
have been deducted from such amount. For purposes of subparagraphs (i) through
(v) below, “Company” shall mean The Chemours Company and/or any of its
Subsidiaries or Affiliates that have employed you or retained your services.


3

--------------------------------------------------------------------------------




 
(i) Non-Disclosure of Confidential Information. During the course of your
employment with the Company and thereafter, you shall not use or disclose,
except on behalf of the Company and pursuant to the Company’s directions, any
Company “Confidential Information” (i.e., information concerning the Company and
/ or its business that is not generally known outside the Company, which
includes, but is not limited to, (a) trade secrets; (b) intellectual property,
including but not limited to inventions, invention disclosures and patent
applications; (c) information regarding the Company’s present and/or future
products, developments, processes and systems, budgets, proposals, marketing
plans, financial data and projections, suppliers, vendors, inventions, formulas,
data bases, know how, ideas, developments, experiments, improvements, computer
programs, software, technology, blue prints, specifications and compilations of
information; (d) information about employees and employee relations, including
but not limited to training manuals and procedures, recruitment method and
procedures, recruitment and distribution techniques, business plans and
projections, employment contracts and employee handbooks; (e) information on
customers or potential customers, including but not limited to customers’ names,
sales records, prices, particularities, preferences and manner of doing
business, and other terms of sales and Company cost information; and
(f) information received in confidence by the Company from third parties.
Information regarding products, services or technological innovations in
development, in test marketing or being marketed or promoted in a discrete
geographic region, which information the Company is considering for broader use,
shall be deemed not generally known until such broader use is actually
commercially implemented.); and/or
 
(ii) Solicitation of Employees. During your employment and for a period of one
year following the termination of your employment for any reason, you shall not
recruit, solicit or induce, or cause, allow, permit or aid others to recruit,
solicit or induce, any employee, agent or consultant of the Company to terminate
his/her employment or association with the Company; and/or
 
(iii) Solicitation of Customers. During your employment and for a period of one
year following the termination of your employment for any reason, you shall not
directly or indirectly, on behalf of yourself or any other person, company or
entity, call on, contact, service or solicit competing business from customers
or prospective customers of Company if, within the two years prior to the
termination of your employment, you had or made contact with the customer, or
received or had access to Confidential Information about the customer; and/or
 
(iv) Non-Competition. During your employment and for a period of one year
following the termination of your employment for any reason, you shall not,
directly or indirectly, in any capacity, (a) compete or engage in a business
similar to that of Company, (b) compete or engage in a business similar to that
which the Company has plans to engage, or has engaged in during the two years
prior to your termination, if, within this two-year period, you received or had
access to Confidential Information regarding the proposed plans or the business
in which Company engaged; or (c) take any action to invest in (other than a non-
controlling ownership of securities issued by publicly held corporations), own,
manage, operate, control, participate in, be employed or engaged by or be
connected in any manner with any partnership, corporation or other business or
entity engaging in a business similar to Company.


4

--------------------------------------------------------------------------------




 
(v) Geographic Scope. You acknowledge that due to the broad scope of Company’s
customer base, the following geographic scope for subsections (iii) - (iv) of
this Restricted Conduct section is necessary. Your non-competition and
non-solicitation obligations under this Agreement shall include: (a) any
territory in which you performed your duties for the Company; (b) any territory
in which Company has customers about which you received or had access to
Confidential Information during your employment; (c) any territory in which you
solicited customers; or (d) any territory in which Company plans to expand its
market share about which you received or had access to Confidential Information
during your employment with Company.
Recoupment Policy
This Award shall be subject to the Company’s Incentive Compensation Clawback
Policy (as it may be amended from time to time), the terms of which are
incorporated herein by reference.
Repayment/Forfeiture
Any benefits you may receive hereunder shall be subject to repayment or
forfeiture as may be required to comply with the requirements of the U.S.
Securities and Exchange Commission or any applicable law, including the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
or any securities exchange on which the Stock is traded, as may be in effect
from time to time.
Deferral
If you are an officer of the Company, you may defer the settlement of this Award
in accordance with any procedures established by the Company for that purpose.
Withholding
You acknowledge that the Company and/or your employer (the “Employer”) (1) make
no representations or undertakings regarding the treatment of any income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Plan and legally applicable to you
(“Tax-Related Items”) in connection with any aspect of the Performance Share
Units, including, but not limited to, the grant, vesting or settlement of the
Performance Share Units, the subsequent sale of shares of Stock acquired
pursuant to such settlement and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Performance Share Units to reduce or
eliminate your liability for Tax- Related Items or achieve any particular tax
result. Further, if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
 
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from your wages or other cash compensation paid to
you by the Company and/or the Employer; or (ii) withholding from proceeds of the
sale of shares of Stock acquired upon settlement of the Performance Share Units
either through a voluntary sale or through a mandatory sale arranged by the
Company (on your behalf pursuant to this authorization without further consent);
or (iii) withholding in shares of Stock to be issued upon settlement of the
Performance Share Units.


5

--------------------------------------------------------------------------------




 
If the obligation for Tax-Related Items is satisfied by withholding in shares of
Stock, for tax purposes, you are deemed to have been issued the full number of
shares of Stock subject to the vested Performance Share Units, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax-Related Items.
 
Finally, you agree to pay to the Company or the Employer, any amount of Tax-
Related Items that the Company or the Employer may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Stock, if you fail
to comply with your obligations in connection with the Tax-Related Items.
 
Notwithstanding anything in this section to the contrary, to avoid a prohibited
acceleration under Code Section 409A, if shares of Stock subject to the
Performance Share Units will be withheld (or sold on your behalf) to satisfy any
Tax Related Items arising prior to the date of settlement of the Performance
Share Units for any portion of the Performance Share Units that is considered
nonqualified deferred compensation subject to Code Section 409A, then the number
of shares withheld (or sold on your behalf) shall not exceed the number of
shares that equals the liability for Tax-Related Items.
Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other participant.
[INTERNATIONAL AWARDS: Appendix
Notwithstanding any provisions in these Award Terms, the Performance Share Units
shall be subject to the additional terms and conditions set forth in Appendix A
to this Agreement and to any special terms and provisions as set forth in
Appendix B for your country, if any. Moreover, if you relocate to one of the
countries included in Appendix B, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Appendix A and B constitute part of these Award Terms.]
Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in this Agreement, on the Performance Share Units and on any
shares of Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.








6

--------------------------------------------------------------------------------




Exhibit A
Performance Goals




[Provided to award holders following Committee approval.]



















































--------------------------------------------------------------------------------




[INTERNATIONAL AWARDS: APPENDIX A]
ADDITIONAL TERMS AND CONDITIONS
This Appendix includes additional terms and conditions that govern the
Performance Share Units. These terms and conditions are in addition to, or, if
so indicated, in place of, the terms and conditions set forth in the Award
Terms. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Award Terms or the Plan.
Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Performance Share Unit grant materials by and
among, as applicable, the Employer, the Company and its Subsidiaries or
Affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan.
 
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any stock or directorships held in the Company, details of all
Performance Share Units or any other entitlement to stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
 
You understand that Data will be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, its Subsidiaries and Affiliates, the
Employer and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consent herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consent
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant you
Performance Share Units or other awards or administer or maintain such awards
(i.e., the award would be null and void). Therefore, you understand that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.




--------------------------------------------------------------------------------




Nature of Grant
By participating in the Plan, you acknowledge, understand and agree that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan; (b) the grant of the Performance
Share Units is voluntary and occasional and does not create any contractual or
other right to receive future grants, or benefits in lieu of Performance Share
Units, even if Performance Share Units have been granted in the past; (c) all
decisions with respect to future grants of Performance Share Units, if any, will
be at the sole discretion of the Company; (d) you are voluntarily participating
in the Plan; (e) the Performance Share Units are not intended to replace any
pension rights or compensation; (f) unless otherwise agreed with the Company,
the Performance Share Units and the shares of Stock subject to the Performance
Share Units, and the income and value of same, are not granted as consideration
for, or in connection with, any service you may provide as a director of a
Subsidiary or Affiliate; (g) the Performance Share Units and the income and
value of same are not part of normal or expected compensation for any purpose
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (h) the future value of the underlying shares of Stock is unknown,
indeterminable and cannot be predicted with certainty; (i) no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Performance Share Units resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms
 
of your employment agreement, if any), and in consideration of the grant of the
Performance Share Units to which you are otherwise not entitled, you irrevocably
agree never to institute any such claim against the Company, any of its
Subsidiaries or Affiliates or the Employer, waive your ability, if any, to bring
any such claim, and release the Company, its Subsidiaries and Affiliates and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; (j) for purposes of the Performance Share Units, your
employment or other service relationship will be considered terminated as of the
date you are no longer actively providing services to the Company or one of its
Subsidiaries or Affiliates (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and unless otherwise expressly provided in this Agreement or determined
by the Company, your right to vest in the Performance Share Units under this
Agreement, if any, will terminate as of such date and will not be extended by
any notice period (e.g., your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); the Committee shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of the Performance Share Unit grant (including whether you
may still be considered to be providing services while on an approved leave of
absence); (k) unless otherwise provided in the Plan or by the Company in its
discretion, the Performance Share Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Performance Share Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any




--------------------------------------------------------------------------------




 
corporate transaction affecting the shares of the Company; and (l) neither the
Company, the Employer nor any Subsidiary or Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the U.S.
dollar that may affect the value of the Performance Share Units or of any amount
due to you pursuant to the settlement of the Performance Share Units or the
subsequent sale of any shares of Stock acquired upon settlement.


No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying shares of Stock. You are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.
Venue
Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Performance Share Units or this Agreement, shall be brought and
heard exclusively in the United States District Court for the District of
Delaware or the Delaware Superior Court, New Castle County. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.
Language
If you have received this Agreement or any other document related to this
Agreement translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
Electronic Delivery and Acceptance
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
Insider Trading/Market Abuse Laws
You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell shares of Stock or rights to shares of Stock (e.g.,
Performance Share Units) under the Plan during such times as you are considered
to have “inside information” regarding the Company (as defined by the laws in
your country). Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under the Company’s
insider trading policy. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.
Foreign Asset/ Account Reporting Requirements
Your country may have certain foreign asset and/or account reporting
requirements which may affect your ability to acquire or hold shares of Stock
under the Plan or cash received from participating in the Plan (including from
any dividends received or sale proceeds arising from the sale of shares of
Stock) in a brokerage or bank account outside your country. You may be required
to report such accounts, assets or transactions to the tax or other




--------------------------------------------------------------------------------




 
authorities in your country. You also may be required to repatriate sale
proceeds or other funds received as a result of your participation in the Plan
to your country through a designated bank or broker and/or within a certain time
after receipt. You acknowledge that it is your responsibility to comply with
such regulations, and you should consult your personal legal advisor for any
details.




















































--------------------------------------------------------------------------------




[INTERNATIONAL AWARDS: APPENDIX B]
COUNTRY-SPECIFIC TERMS AND CONDITIONS
This Appendix includes additional terms and conditions that govern the
Performance Share Units granted to you under the Plan if you reside in one of
the countries listed herein. These terms and conditions are in addition to, or
if so indicated, in place of the terms and conditions set forth in the Award
Terms or Appendix A.
You should be aware that local exchange control laws may apply to you as a
result of your participation in the Plan. By accepting the Performance Share
Units, you agree to comply with applicable exchange control laws associated with
your participation in the Plan. If you have any questions regarding your
responsibilities in this regard, you agree to seek advice from your personal
legal advisor, at your own cost, and further agree that neither the Company nor
any Subsidiary or Affiliate will be liable for any fines or penalties resulting
from your failure to comply with applicable laws.
If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment after the Performance Share Units are
granted or are considered a resident of another country for local law purposes,
the terms and conditions contained herein may not be applicable to you, and the
Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall apply to you.
BELGIUM
There are no country specific provisions.
BRAZIL
Compliance with Law. By accepting the Performance Share Units, you acknowledge
that you agree to comply with applicable Brazilian laws and pay any and all
applicable taxes associated with the vesting of the Performance Share Units, the
receipt of any dividends, and the sale of shares of Stock acquired under the
Plan.
Labor Law Acknowledgement. This provision supplements the acknowledgments
contained in the Nature of Grant section of Appendix A:
By accepting the Performance Share Units, you agree that (i) you are making an
investment decision, (ii) the shares of Stock will be issued to you only if the
vesting conditions are met and any necessary services are rendered by you over
the vesting period, and (iii) the value of the underlying shares of Stock is not
fixed and may increase or decrease in value over the vesting period without
compensation to you.
CHINA
The following applies only to Grantees who are exclusively citizens of the
People’s Republic of China (“China”) and who reside in mainland China, as
determined by the Company in its sole discretion.
Settlement of Performance Share Units and Sale of Shares. To facilitate
compliance with exchange control requirements, you agree to the sale of any
shares of Stock to be issued to you upon vesting and settlement of the Award.
The sale will occur (i) immediately upon the vesting/settlement of the
Performance Share Units, (ii) following your termination of employment from the
Company or one of its Subsidiaries or Affiliates, or (iii) within any other time
frame as the Company determines to be necessary



--------------------------------------------------------------------------------




to comply with local regulatory requirements. You further agree that the Company
is authorized to instruct its designated broker to assist with the mandatory
sale of such shares (on your behalf pursuant to this authorization) and you
expressly authorizes the Company’s designated broker to complete the sale of
such shares. You acknowledge that the Company’s designated broker is under no
obligation to arrange for the sale of the shares at any particular price. Upon
the sale of the shares of Stock, the Company agrees to pay you the cash proceeds
from the sale, less any brokerage fees or commissions and subject to any
obligation to satisfy Tax-Related Items. You agree that the payment of the cash
proceeds will be subject to the repatriation requirements described below.
You further agree that any shares to be issued to you shall be deposited
directly into an account with the Company’s designated broker. The deposited
shares shall not be transferable (either electronically or in certificate form)
from the brokerage account. This limitation shall apply both to transfers to
different accounts with the same broker and to transfers to other brokerage
firms. The limitation shall apply to all shares of Stock issued to you under the
Plan, whether or not you continue to be employed by the Company or one of its
Subsidiaries or Affiliates. If you sell shares of Stock issued upon
vesting/settlement of the Performance Share Units, the repatriation requirements
described below shall apply.
Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to immediately repatriate to
China the cash proceeds from the sale of shares of Stock acquired from the
Performance Share Units and any dividends. You further understand that, under
local law, such repatriation of the cash proceeds may need to be effected
through a special exchange control account established by the Company or a
Subsidiary or Affiliate of the Company and you hereby consent and agree that the
proceeds from the sale of shares of Stock acquired from the Performance Share
Units, any dividends or dividend equivalents may be transferred to such special
account prior to being delivered to you. The proceeds may be paid in U.S.
dollars or local currency at the Company’s discretion. If the proceeds are paid
in U.S. dollars, you acknowledge that you may be required to set up a U.S.
dollar bank account in China so that the proceeds may be delivered to this
account. If the proceeds are converted to local currency, you acknowledge that
the Company (including its Subsidiaries and Affiliates) is under no obligation
to secure any currency conversion rate and may face delays in converting the
proceeds to local currency due to exchange control restrictions in China. You
agree to bear any currency fluctuation risk between the date the shares of Stock
acquired from the Performance Share Units are sold and any dividends or dividend
equivalents are paid and the time that (i) the Tax-Related Items are converted
to local currency and remitted to the tax authorities and (ii) net proceeds are
converted to local currency and distributed to you. You acknowledge that neither
the Company nor any Subsidiary or Affiliate will be held liable for any delay in
delivering the proceeds to you. You agree to sign any agreements, forms and/or
consents that may be requested by the Company or the Company’s designated broker
to effect any of the remittances, transfers, conversions or other processes
affecting the proceeds.
Finally, you agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.
FRANCE
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the documents relating to this grant (the Plan and
the Agreement) which were provided in the English language. You accept the terms
of those documents accordingly.



--------------------------------------------------------------------------------




En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
communiqués en langue anglaise. Vous acceptez les termes en connaissance de
cause.
GERMANY
There are no country specific provisions.
INDIA
There are no country specific provisions.
ITALY
Data Privacy. This provision replaces the Data Privacy section of Appendix A:
You understand that the Employer, the Company and any Subsidiary or Affiliate
may hold certain personal information about you, including, but not limited to,
your name, home address and telephone number, date of birth, social insurance
(to the extent permitted under Italian law) or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company or any Subsidiary or Affiliate, details of all Performance Share Units
or other entitlement to shares of stock or equivalent benefits granted, awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
exclusive purpose of implementing, managing and administering the Plan (“Data”).
You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is The Chemours Company, with registered offices at 1007 Market
Street, Wilmington, DE 19801, United States of America, and, pursuant to
Legislative Decree no. 196/2003, its representative in Italy is Diego Negri, via
Pontaccio 10 Milan. Italy.
You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions, or brokers involved in the management and
administration of the Plan. You understand that Data may also be transferred to
the Company’s stock plan service provider, Bank of America Merrill Lynch, or
such other administrator that may be engaged by the Company in the future. You
further understand that the Company and/or any Subsidiary or Affiliate will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing your participation in the Plan, and that the Company
and/or any Subsidiary or Affiliate may each further transfer Data to third
parties assisting the Company in the implementation, administration, and
management of the Plan, including any requisite transfer of Data to a broker or
other third party with whom you may elect to deposit any shares of Stock
acquired at vesting of the Performance Share Units. Such recipients may receive,
possess, use, retain, and transfer Data in electronic or other form, for the
purposes of implementing, administering, and managing your participation in the
Plan. You understand that these recipients may be located in or outside the
European Economic Area, such as in the United States or elsewhere. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Data as soon as it has completed all the necessary legal obligations connected
with the management and administration of the Plan.



--------------------------------------------------------------------------------




You understand that Data-processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable Italian data
privacy laws and regulations, with specific reference to Legislative Decree no.
196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable Italian data privacy laws and regulations, does not
require your consent thereto as the processing is necessary to performance of
contractual obligations related to implementation, administration, and
management of the Plan. You understand that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, you have the right to, including but not
limited to, access, delete, update, correct, or terminate, for legitimate
reason, the Data processing. Furthermore, you are aware that Data will not be
used for direct marketing purposes. In addition, Data provided can be reviewed
and questions or complaints can be addressed by contacting your local human
resources representative.
Plan Document Acknowledgment. In accepting the grant of the Performance Share
Units, you acknowledge that you have received a copy of the Plan and this
Agreement and have reviewed the Plan and this Agreement in their entirety and
fully understand and accept all provisions of the Plan and this Agreement.
You acknowledge that you have read and specifically and expressly approved the
following sections of this Agreement: Termination of Employment; Withholding;
Imposition of Other Requirements; Nature of Grant; Venue; Language; and the Data
Privacy section included in this Appendix.
JAPAN
There are no country specific provisions.
MEXICO
No Entitlement or Claims for Compensation. These provisions supplement the
Nature of Grant section of Appendix A:


Modification. By accepting the Performance Share Units, you understand and agree
that any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of your
employment.
Policy Statement. The Award of Performance Share Units the Company is making
under the Plan is unilateral and discretionary and, therefore, the Company
reserves the absolute right to amend it and discontinue it at any time without
any liability.
The Company, with registered offices at 1007 Market Street, Wilmington, Delaware
19801, U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of shares does not, in any way,
establish an employment relationship between you and the Company since you are
participating in the Plan on a wholly commercial basis, and the sole employer is
Chemours Company nor does it establish any rights between you and the Employer.
Plan Document Acknowledgment. By accepting the Award of Performance Share Units,
you acknowledge that you have received copies of the Plan, have reviewed the
Plan and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.



--------------------------------------------------------------------------------




In addition, by accepting the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Agreement, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Subsidiary or Affiliates are not responsible for any decrease in
the value of the shares of Stock underlying the Performance Share Units.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Subsidiary or Affiliate with respect to any
claim that may arise under the Plan.
Spanish Translation
Sin derecho a Compensación o a su reclamación. Las presentes disposiciones
complementan el apartado denoninado Naturaleza del Otorgamiento de los Términos
del Otorgamiento:
Modificación. Al aceptar las Acciones Restringidas, usted entiende y acepta que,
cualquier modificación del Plan o del Contrato o su terminación, no deberá
considerarse como un cambio o menoscabo a las condiciones de su relación de
trabajo.
Declaración de Políticas. El Otorgamiento de Acciones Restringidas que la
Empresa está llevando a cabo en términos del Plan, es unilateral y discrecional
y, por lo tanto, la Empresa se reserva el derecho de modificar e interrumpir el
mismo en cualquier tiempo, sin responsabilidad alguna.
La Empresa, con domicilio en Market Street 1007, C.P. 19898, Wilmington,
Delaware, E.U.A., es la única responsable de la administración del Plan y la
participación en el Plan, y la adquisición de acciones no establece, de ninguna
manera, una relación de trabajo entre usted y la Empresa, en virtud de que su
participación en el Plan es únicamente de carácter comercial y su único patrón
es Chemours Company y tampoco crea ningún derecho entre usted y su Patrón..
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Acciones Restringidas, usted reconoce heber recibido una copia del Plan, haber
revisado el mismo , asi como los Términos del Otorgamiento en su totalidad, y
comprender y aceptar en su totalidad todas las disposiciones contenidas en el
Plan y en los Términos del Otorgamiento.
Adicionalmente, al acceptar los Términos del Otorgamiento, reconoce que ha leído
y, específica y expresamente, acepta los términos y condiciones contenidos en
los Términos del Otorgamiento, en los que claramente se describe y establece lo
siguiente: (i) la participación en el Plan no constituye un derecho adquirido;
(ii) el Plan y la participación en el Plan es ofrecida por la Empresa
completamente de forma discrecional; (iii) la participación en el Plan es
voluntaria; y (iv) la Empresa, así como sus Subsidiarias o Filiales no serán
responsables por cualquier disminución en el valor de las acciones subyacentes a
las Acciones Restringidas.
Finalmente, por el presente, usted declara que no se reserva acción legal alguna
o derecho a ejercitar en contra de la Empresa por cualquier compensación o daños
que se generen como resultado de su participación en el Plan en virtud de ello,
usted otorga el finiquito más amplio que en Derecho proceda al Patrón, la
Empresa y sus Subsidiarias y Filiales respecto a cualquier reclamación o demanda
que pudiera generarse en relación con el Plan.
NETHERLANDS



--------------------------------------------------------------------------------




There are no country specific provisions.
RUSSIA
U.S. Transaction. You understand that acceptance of the grant of the Performance
Share Units results in a contract between you and the Company completed in the
United States and that the Agreement is governed by the laws of the State of
Delaware, without regard to choice of law principles thereof. Any Stock to be
issued upon vesting of the Performance Share Units shall be delivered to you
through a brokerage account in the U.S. You may hold the Stock in your brokerage
account in the U.S.; however, in no event will Stock issued to you under the
Plan be delivered to you in Russia. You are not permitted to sell the Stock
directly to other Russian legal entities or individuals.
Securities Law Information. You acknowledge that the Agreement, the grant of the
Performance Share Units, the Plan and all other materials you may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. Absent any requirement under local law, the issuance of
securities pursuant to the Plan has not and will not be registered in Russia and
therefore, the securities described in any Plan-related documents may not be
used for offering or public circulation in Russia.
SINGAPORE
Securities Law Information. The grant of the Performance Share Units is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that the Performance Share Units are subject to
section 257 of the SFA and you will not be able to make (i) any subsequent sale
of Stock in Singapore or (ii) any offer of such subsequent sale of Stock subject
to the awards in Singapore, unless such sale or offer is made (a) after six
months from the Date of Grant or (b) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.
SOUTH KOREA
There are no country specific provisions.
SPAIN
Nature of Grant. This provision supplements the Nature of Grant section of
Appendix A:
By accepting the Performance Share Units, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan.
You understand and agree that, as a condition of the grant of the Performance
Share Units, except as provided for in under the Termination of Employment
section of the Award Terms, the termination of your employment for any reason
(including for the reasons listed below) will automatically result in the loss
of the Performance Share Units that may have been granted to you and that have
not vested on the date of termination.
In particular, you understand and agree that any unvested Performance Share
Units as of your termination date will be forfeited without entitlement to the
underlying shares of Stock or to any amount as indemnification in the event of a
termination by reason of, including, but not limited to: resignation,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be



--------------------------------------------------------------------------------




without cause, individual or collective layoff on objective grounds, whether
adjudged to be with cause or adjudged or recognized to be without cause,
“despido improcedente,” material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.
Furthermore, you understand that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant the Performance Share Units under the
Plan to individuals who may be employees of the Company or any Subsidiary or
Affiliate. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or its Subsidiaries or Affiliates over and above the
specific terms set forth in this Agreement. Consequently, you understand that
the Performance Share Units are granted on the assumption and condition that the
Performance Share Units and the shares of Stock issued at vesting shall not
become a part of any employment or service contract (either with the Company,
the Employer or any Subsidiary or Affiliate) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, you understand that the grant of the
Performance Share Units would not be made to you but for the assumptions and
conditions referred to above; thus, you acknowledge and freely accept that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant to you of the Performance Share Units
shall be null and void.
Securities Law Information. The Performance Share Units and the shares of Stock
described in this Agreement do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
has not been nor will it be registered with the Comisión Nacional del Mercado de
Valores, and does not constitute a public offering prospectus.
SWITZERLAND
Securities Law Information. The Performance Share Units are not intended to be
publicly offered in or from Switzerland. Because the offer of the Performance
Share Units is considered a private offering, it is not subject to registration
in Switzerland. Neither this document nor any other materials relating to the
Performance Share Units constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Performance Share Units may be
publicly distributed or otherwise made publicly available in Switzerland.
TAIWAN
There are no country specific provisions.
UNITED KINGDOM
Responsibility for Taxes. This provision supplements the Withholding section of
the Award Terms:
If payment or withholding of income tax is not made within 90 days of the end of
the U.K. tax year in which the event giving rise to the liability for income tax
occurs (the “Due Date”) or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003, the amount of any
uncollected income tax will constitute a loan owed by you to the Employer,
effective on the Due Date. You agree that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Company or the Employer may



--------------------------------------------------------------------------------




recover it at any time thereafter by any of the means referred to in the
Withholding section. Notwithstanding the foregoing, if you are a director or
executive officer of the Company (within the meaning of Section 13(k) of the
Exchange Act), you will not be eligible for such a loan to cover the income tax
liability. In the event that you are a director or executive officer and income
tax is not collected from or paid by you by the Due Date, the amount of any
uncollected income tax may constitute a benefit to you on which additional
income tax and national insurance contributions may be payable. You will be
responsible for reporting and paying any income tax and national insurance
contributions due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer for any
employee national insurance contributions due on this additional benefit, which
the Company or the Employer may recover at any time thereafter by any of the
means referred to in the Withholding section.



